Hines, J.
(After stating the foregoing facts.)
By the third and fourth items of his will the testator gave a joint estate to Lina and Amanda during the life of Lina, and a defeasible vested remainder to Amanda, subject to be divested upon her dying without child or grandchild during the life of Lina. Satterfield v. Tate, 132 Ga. 256 (64 S. E. 60). By the sixth item the testator directed that “if Lina and Amanda die leaving no child or children or grandchildren, then in that event the property not disposed of in their lifetime revert back to those who now by law would be entitled to the same if I had made no will.” Both Lina and Amanda died leaving no child nor children nor grandchildren. This being so, this land then reverted to those designated by the testator to take it in reversion. How are the *454persons, who were entitled to take the reversion in this land, to be ascertained ? Were they those who answered the description of heirs at law of the testator at the date of his death, or those who answered that description at the death of the life-tenants, or the survivor of the latter ? In the limitations of estates, or in framing contingencies, the word then, unless something in the context makes a different meaning necessary, is to be regarded as a word of reference or reasoning. It may, however, on such occasions be used in its grammatical sense, that is, as an adverb of time. In the above devise this word is used as an adverb of time, because it is used in juxtaposition with the phrase, “in that event;” and to give it a different construction would make the testator use it and the above phrase in the same sense, or without any meaning. By treating this word as an adverb of time, we have the testator saying, that, if Lina and Amanda should die leaving no child or grandchild at that time, in that case this land was to revert to those who would be entitled to it if he had made no will. Harris v. Smith, 16 Ga. 545, 557; Dudley v. Porter, Id. 613, 617; Roberts v. Wadley, 156 Ga. 35 (118 S. E. 664); Beauclerk v. Dormer, 2 Atk. 308, 26 Reprint, 588. A testator can unquestionably, if he thinks fit, limit an estate in his lands to such persons as shall at a particular time named by him sustain a particular character. Wharton v. Barker, 4 K. & J. 483, 70 Reprint, 202; Crossley v. Leslie, 130 Ga. 782, 787 (61 S. E. 851, 14 Ann. Cas. 703). If nothing further appeared, it would seem to follow that those, who would take the reversion in these lands upon the happening of the named contingency, were those who sustained to the testator the relation of his heirs at law at the death of the life-tenant.
But the devise in this case is to a class. Toucher v. Hawkins, 158 Ga. 482 (123 S. E. 618). The general rule in such a case is that the members of the class are to be ascertained upon the death of the testator, since the will usually speaks from that day. 30 Am. & Eng. Enc. L. (2d ed.) 719; Crossley v. Leslie, supra. Under a gift to heirs or next of kin, the objects of the gift are to be ascertained at the death of the testator; and where there is in addition a reference to the statute of distributions, or to intestacy, this rule is almost without exception. 30 Am. & Eng. Enc. L. 726; Doe v. Lawson, 3 East, 143. But to take a case out of the general rule, the intention to do so must be shown in language clear and unambiguous. Wharton v. Barker, 4 K. & J. 483, 70 Reprint, *455202. The language- used in this item of' this will is not so clear and unambiguous as to take this case out of the general rule. On the contrary the language of the testator discloses a purpose on his part that these lands, after the death of Lina and Amanda, in the event they left no child or grandchild, should revert to those who by law would be entitled to the same at his death if he had made no will. If the testator had died intestate, these lands would have gone to those who would be entitled thereto at' his death under our statute of distribution, and not to those who answered that description at the death of the life-tenants. This conclusion is strengthened by the use of the word, now, in this item of the will. This word is an adverb. The special use or purpose of an adverb is to modify a verb, adjective, or another adverb. In this provision this word was used, not to qualify the phrase “by law,” but the verb “would be entitled.” But it is insisted that this word, now, could have no reference to the heirs of the testator, because he could have no heirs at the time the will, was executed. This argument overlooks the fact that a will only speaks from the death of the testator. The maker of a will, though dead, then speaks through his will. The words used by him must be construed in the sense which they would bear if spoken by him at the time his will takes effect. The word, now, refers to the time when the will went into effect. By its use the testator in effect said that those who were to take the reversion in these lands were those who would be entitled to them at his death, if he died intestate. We think this is the construction put upon this provision of this will by the court in Satterfield v. Tate, supra. So we are of the opinion that the persons who were to take this reversion on the happening of the above contingency were those who were heirs at law of the testator at the time of his death.
The testator left as his sole heirs at law one brother, Caleb Griffith, and two sisters, Sallie and Mary. This brother and these sisters died before the death of either Amanda ox Lina." In these circumstances did their interest in these lands descend to their heirs at law? It is insisted by learned counsel for the intervenors that this devise was a contingent one, the contingency being as to the persons who were to take, the subject-matter of the devise, and the event upon the happening of which these executory devisees would be entitled to take. In the view which we have taken of *456this case, this devise was contingent as to the event, upon the happening of which the heirs at law of the testator were to take the reversion. Under the power contained in the fourth item of the will, the executor, with the consent of the life-tenants, could probably have sold these lands, and thus create a contingency as to the subject-matter of the devise. Darnell v. Barton, 75 Ga. 377. But under the construction which we have placed upon the sixth item of the will, there was no contingency as to the persons who were to take. Upon the death of the testator, at which time his will went into effect, those who by law would be entitled to these lands if he had made no will became certain. They would have inherited these lands if testator had made no will. In Sharman v. Jackson, 30 Ga. 224, this court was dealing with a deed of gift of certain negroes by a mother to her son, which were, at the death of the son, to be equally divided among the heirs of the son. In that case this court held that this instrument created a remainder which was contingent as to the persons who were to take, as the heirs of the body of the son could not be ascertained until his death. So, when this deed of gift took effect, the remainder to the heirs of the body of the son was contingent, because they could not be then ascertained and would not be ascertained until the death of the son. In the instant case the heirs of the testator were ascertained the moment his will took effect, and in consequence there was no contingency as to the persons who were to take as his heirs at law. If the devise in this case had created a contingent remainder, and the contingency was not as to the persons who were to take, and the remainderman died before the time arrived for possessing his estate in remainder, his heirs would have been entitled to his remainder interest. Civil Code (1910), § 3677. This devise, however, created a contingent, executory devise, of the reversion in these lands. Civil Code (1910), § 3915. The contingency, however, was not as to the persons who were to take. This being so, the heirs of the executory devisees who died prior to the death of the life-tenants took the interest of their ancestors in these lands. The same rule in this respect applies to an executory devise where the contingency is not as to the persons who are to take, as in the case of the contingent remainder where the contingency is not as to the persons who are to take. Irvin v. Porterfield, 126 Ga. 729 (55 S. E. 946). This being so, when *457Mary Tate died her heirs at law, including S. C. Tate, took her interest in these lands by descent from her, and not as purchasers from the testator. It follows that they took nothing under the will of the testator, and that they could only take an interest in these lands as heirs at law of their deceased father, S. C. Tate.
By the decree rendered on October 28, 1890, in Pickens superior court, in the case of Stephen C. Tate v. Wm. B. Tate, Mrs. Julia B. Tate, and Amanda and Lina Griffith, it was adjudged that title to a two-thirds interest in these lands in fee simple was in said Wm. B. Tate, and that the title to a one-third interest therein in fee simple was in Julia B. Tate. This was a solemn adjudication that S. C. Tate had no title to or interest in these lands. This decree bound him and his privies in estate. The intervenors in this ease are his privies in estate. It follows that they are bound by this decree against the title of their ancestor, and that they had no title to or interest in these lands as purchasers from the testator or as heirs at law of S. C. Tate.
This renders it unnecessary to determine the question whether the executrix of Wm. B. Tate had prescriptive title to these lands. As against S. C. Tate and his privies in estate, she has an 'absolute title in fee simple by virtue of said decree.
Applying the above principles, it follows that the court erred in awarding any portion of the proceeds of these lands to the intervenors, and in not awarding the same to the executrix of Wm. B. Tate.

Judgment reversed.


All the Justices concur, except Gilbert, J., . absent for providential cause.